     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 1 of 13 Page ID #:1



 1
     MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3
     4605 Lankershim Blvd., Ste. 535
 4   Toluca Lake, CA 91602
 5
     T: (323) 940-1700
     F: (323) 238-8095
 6   Tom@mblawapc.com
 7   Nick@mblawapc.com
 8

 9                      UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA

11   DERARUS LOWE, individually and ) Case No.: 8:20-cv-2168
12   on behalf of all others similarly )
     situated,                         ) CLASS ACTION
13
                                       )
14   Plaintiff,                        ) CLASS ACTION COMPLAINT
                                       ) FOR DAMAGES
15
           vs.                         )
16                                     ) DEMAND FOR JURY TRIAL
17
     GARDENER, REICHMANN &             )
     CHOW,                             )
18                                     )
19   Defendant                         )
                                       )
20
                                       )
21                                     )
22
                                       )

23
                                    INTRODUCTION
24
           1.    Plaintiff DERARUS LOWE (“Plaintiff”) brings the instant class
25
     action claims against Defendant GARDENER, REICHMANN & CHOW
26
     (“Defendant”) seeking redress for himself and the putative class under the Federal
27
     Fair Debt Collection Practices Act (“FDCPA”), which was enacted to “eliminate
28
     abusive debt collection practices by debt collectors.” 15 U.S.C. 1692(e) the


                                       1
                            CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 2 of 13 Page ID #:2



 1
     Rosenthal Fair Debt Collection Practices Act (“RFDCPA”). Defendant conducts
 2   its debt collection business in flagrant violation of the FDCPA and RFDCPA by
 3   systematically and uniformly overshadowing consumers’ rights to dispute their
 4   debt, rights guaranteed by 15 U.S.C. § 1692g(b).
 5                                    JURISDICTION
 6         2.     This Court has federal question jurisdiction pursuant to 15 U.S.C. §
 7   1692k(d) and 28 U.S.C. § 1331, since the claims alleged against the Defendant
 8   arose under the FDCPA. This Court has supplemental jurisdiction over Plaintiff’s
 9   state law claims as the claims arise under the same common nucleus of facts,
10   Defendant’s mass mailed collection notices.
11         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),
12   in that a substantial portion of the acts giving rise to this action occurred in this
13   District as Plaintiff resides here and Defendant conducts business here.
14                                        PARTIES
15         4.     Plaintiff is an adult individual residing in Artesia, California, and is a
16   “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and is a “debtor” as
17   defined by Cal. Civ. 1788.2(h). The purported debt allegedly owed by Plaintiff is
18   a “debt” and, in that the alleged debt that Defendant sought to collect was
19   originally incurred, if at all, for personal, family or household purposes and is
20   therefore a consumer debt within the meaning of 15 U.S.C. § 1692a(5) and Cal.
21   Civ. 1788.2(d).
22         5.     Defendant is a law firm with its principal place of business located in
23   Orange, California. The principal purpose of Defendant is the collection of debts
24   in this state, and Defendant regularly attempts to collect consumer debts alleged
25   to be due to another using the mail and telephone.            Defendant is a ‘‘debt
26   collector’’ as defined by the FDCPA, 15 U.S.C. § 1692a(6) and Cal. Civ.
27   1788.2(c).
28




                                        2
                             CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 3 of 13 Page ID #:3



 1
                                        STATEMENT OF FACTS
 2
     A.         The Account
 3              6.       At some point prior to September 2020, Plaintiff allegedly took out a
 4   retail consumer credit line from Enerbank USA. Plaintiff used the account to
 5   make routine household and consumer purchases for his home and family. As
 6   such, Plaintiff incurred a “debt” arising out of a transaction in which the money,
 7   property, insurance, or services which are the subject of the transaction are
 8   primarily for personal, family, or household purpose, and, therefore meets the
 9   definition of a “debt” under 15 U.S.C. § 1692a(5) and Cal. Civ. 1788.2(d).
10              7.       The account subsequently went into arrears.
11              8.       Thereafter, Defendant obtained The Account from Enerbank USA
12   and on or about September 23, 2020, sent Plaintiff a written collection
13   correspondence in an attempt to collect on The Account.
14   B.        The Unlawful Collection Letter
15              9.       On or about September 23, 2020, Defendant sent Plaintiff an initial
16   collection letter. A redacted copy of the Letter is annexed hereto and made a part
17   of this Complaint as Exhibit A.
18              10.         In pertinent part, a particular statement contained within the first
19   full paragraph of the Letter set forth:
20       Unless payment of the above is made directly to this office within thirty (30)
21       days upon receipt of this letter, it may be necessary for our firm to recommend
22                   that our client consider legal action to recover the monies owed.1
23   C.         The Letter Misleads Plaintiff and Similar Consumers and is Deceptive
24              11.      Under the FDCPA, validation notice             must    be   effectively
25   communicated, and may not be overshadowed, confounded, or eviscerated by
26   other language or words as seen from the perspective of the least sophisticated
27   consumer.
28

     1
         Emphasis added by Plaintiff


                                                  3
                                       CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 4 of 13 Page ID #:4



 1
           12.   In stating that Plaintiff must make a payment within thirty (30) days
 2
     from receipt of the letter (the same exact amount of time a consumer is allotted to
 3
     dispute or request validation of the debt under the FDCPA), Defendant falsely
 4
     and deceptively advises a consumer that he or she must make the choice between
 5
     making payment to avoid litigation, or exercising his or her §1692(g) rights to
 6
     seek validation of the alleged debt. This overshadows and contradicts the 30 day
 7
     dispute notice as no such requirement is mandated upon consumers per §1692(g).
 8
           13.    Defendant’s correspondence overshadows a consumer’s right to
 9
     dispute or seek validation by unlawfully demanding payment on or before the
10
     thirty (30) days after receipt provided by the FDCPA to trigger rights under
11
     §1692(g).
12
           14.   In fact, Defendant seeks to unlawfully create an incentive for a
13
     consumer to bypass the right to dispute the debt by making payment and avoiding
14
     Defendant “recommending” that the creditor initiate litigation against the
15
     consumer, at Defendant’s recommendation as legal counsel. Defendant’s letter
16
     suggests to the least sophisticated consumer that disputing the debt within the
17
     thirty (30) day timeframe does not provide a consumer with the same benefit or
18
     incentive of simply making payment.
19
           15.   Such language lead Plaintiff as well would lead the least
20
     sophisticated consumer to believe that the most prudent choice is to make the
21
     payment on or before the thirty (30) day period, whether or not said consumer
22
     disputed the debt or wished to receive validation. After all, to forego the payment
23
     deadline and instead dispute the debt would guarantee that Plaintiff’s account
24
     would remain in collections and would likely be subject to litigation over the
25
     alleged debt, when Plaintiff could simply make a payment and ensure that
26
     Defendant was to cease its collection efforts – which is all any consumer wishes
27
     when interfacing with a collection law firm.
28




                                       4
                            CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 5 of 13 Page ID #:5



 1
           16.      Further, what Defendant fails to advise Plaintiff and other consumers
 2
     in this correspondence is that once a payment is made and Defendant returns the
 3
     account to the creditor client, Defendant does not have an obligation to respond to
 4
     a consumer’s dispute and/or request for validation as Defendant is no longer
 5
     collecting on the alleged debt – thus, the prohibitive bar on collecting the debt
 6
     when failing to respond to a consumer’s request for validation is of no
 7
     consequence to Defendant as Defendant will no longer be collecting the debt.
 8
     This is a fact that Defendant is unquestionably aware of when drafting and
 9
     sending out these form correspondences.
10
           17.         The Letter is an example of form letters, substantially similar to
11
     hundreds if not thousands of letters sent to consumers across the state.
12
                             CLASS ACTION ALLEGATIONS
13
           The Class
14
           18.        Plaintiff brings this case as a class action pursuant to Rules 23 of
15
     the Federal Rules of Civil Procedure on behalf of himself and all others similarly
16
     situated.
17
           19.       Plaintiffs seek to represent a class defined as:
18
                     All consumers in the State of California who were
19
                     sent a letter that is identical to or is substantially
20                   the same form as the Letter by or on behalf of
                     Defendant, which seeks to collect an alleged
21
                     consumer debt, within one year prior to the filing of
22                   this action and which was not returned as
23
                     undeliverable.

24   D.     Numerosity
25         20.       The Letters are mass-mailed form letters that Defendant sends out
26   to hundreds if not thousands of consumers in California. Therefore, the members
27   of the class are believed to be so numerous that joinder of all members is
28   impractical.



                                          5
                               CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 6 of 13 Page ID #:6



 1
           21.         Upon information and belief, Defendant sent or caused to be sent
 2   hundreds or even thousands of similar deceptive Letters to consumers.
 3
           22.     The exact numbers and identities of class members are unknown at
 4   this time and can only be ascertained through discovery. Identification of the
 5   class members is a matter capable of ministerial determination from Defendant’s
 6   records.
 7         23.         Plaintiff reasonably believes that there are hundreds to thousands
 8   of consumers who are members of the class.
 9   E.    Common Questions of Law and Fact
10         24.           There are common questions of law and fact raised in this
11   Complaint which predominate over any questions affecting only individual class
12   members.
13         25.           The questions of law and fact common to the Class concern
14   whether Defendant’s practice of transmitting communications to consumers in the
15   form of the Letter constitutes conduct which violates the FDCPA and RFDCPA.
16         26.          The following questions of law and fact common to the Class
17   members are ripe for determination and are raised herein:
18                a.       Did Defendant violate the FDCPA and RFDCPA by
19                engaging in conduct that overshadowed or was inconsistent with
20                the disclosure of the consumer’s right to dispute the debt or request
21                the name and address of the original creditor (i.e., validation of
22                debt)?
23
     F.    Typicality
24
           27.         Plaintiff’s claims are typical of the claims of the class members’
25
     since each of the claims arises from receipt of a letter substantially similar to the
26
     Letter sent to him by Defendant.
27

28




                                          6
                               CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 7 of 13 Page ID #:7



 1
     G.     Protecting the Interests of the Class Members
 2
            28.      Plaintiff will fairly and adequately represent the class members’
 3
     interests, all of whom are victims of Defendant’s unlawful and wrongful conduct.
 4
            29.      All of the class members’ claims arise from the very course of
 5
     conduct and specific activities complained of herein and require application of
 6
     the same legal principles.
 7
            30.     Plaintiff has retained counsel experienced in bringing class actions
 8
     and debt collection abuse claims and who stands ready, willing and able to
 9
     represent the class.
10
     H.     Proceeding Via Class Action is Superior and Advisable
11
            31.    A class action is superior to other available methods for the
12
     fair   and    efficient adjudication of the controversy. Congress specifically
13
     provided, at 15 U.S.C. 1692k, for the commencement of class actions as a
14
     principal means of enforcing the FDCPA.
15
            32.      Absent a class action, most members of the class would find the
16
     cost of litigating their claims to be prohibitive and, therefore, would have no
17
     effective remedy at law.
18
            33.      The members of the class are generally unsophisticated
19
     individuals, whose rights will not be vindicated in the absence of a class action.
20
            34.      The class treatment of common questions of law and fact is also
21
     superior to multiple individual actions or piecemeal litigation in that it
22
     conserves the resources of the court and the litigants and promotes
23   consistency and efficiency of adjudication.
24
            35.      Prosecution of separate actions could result in inconsistent or
25   varying adjudications with respect to individual class members that would
26   establish incompatible standards of conduct for Defendant and other debt
27   collectors. Conversely, adjudications with respect to individual class members
28   would be dispositive of the interest of all other class members.


                                        7
                             CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 8 of 13 Page ID #:8



 1
           36.     The amount of money at issue is such that proceeding by way of a
 2   class action is the only economical and sensible manner in which to vindicate the
 3   injuries sustained by Plaintiff and the other members of the Class.
 4
     I.    Plaintiff and the Putative Class Have Article III Standing
 5         37.     As a result of Defendant’s alleged violations of law by sending
 6   these form letters to Plaintiff and other similarly situated California consumers
 7   without the requisite disclosures as mandated by the FDCPA, Defendant caused
 8   Plaintiff and the putative class members harm and/or injury such that Article III
 9   standing is satisfied in at least the following, if not more, ways:
10                a. Invading Plaintiff’s and the putative class’ right to specific
11                information mandated by the FDCPA to be provided by Defendant
12                in each initial collection communication, including Plaintiff’s and
13                the putative class’ right to dispute the alleged debt and/or request
14                validation regardless of Defendant’s demand for payment within the
15                same time frame;
16                b. Engaging in the unfair business practice of intentionally, falsely
17                and deceptively depriving or interfering with Plaintiff’s and the
18                putative class’ right to specific information mandated by the FDCPA
19                to be provided by Defendant in each initial collection
20                communication, including Plaintiff’s and the putative class’ right to
21                dispute the alleged debt and/or request validation regardless of
22                Defendant’s demand for payment within the same time frame;
23                c. Impermissibly causing Plaintiff and the putative class confusion
24                and/or lack of knowledge and information such as to be provided by
25                Defendant in each initial collection communication, including
26                Plaintiff’s and the putative class’ right to dispute the alleged debt
27                and/or request validation regardless of Defendant’s demand for
28                payment within the same time frame;
                  d. Causing Plaintiff and the putative class to expend needless time in

                                         8
                              CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 9 of 13 Page ID #:9



 1
                 receiving, researching and attempting to clarify and/or clearly
 2               explain information be provided by Defendant in each initial
 3               collection communication, including Plaintiff’s and the putative
 4               class’ right to dispute the alleged debt and/or request validation
 5               regardless of Defendant’s demand for payment within the same time
 6               frame.
 7                                      COUNT I
 8           VIOLATIONS OF FDCPA SECTION 15 U.S.C. § 1692G(B)
 9
           38.     Each and every allegation contained in paragraphs 1 through 34 of
10
     this Complaint is repeated, realleged and incorporated herein by reference.
11
           39.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
12
                  (a) Notice of debt; contents
13
                 Within five days after the initial communication with
14               a consumer in connection with the collection of any
15
                 debt, a debt collector shall, unless the following
                 information is contained in the initial communication
16               or the consumer has paid the debt, send the
17               consumer a written notice containing—
18
                 (b) Disputed Debts
19
                 If the consumer notifies the debt collector in writing
20
                 within the thirty day period described in subsection
21               (a) of this section, that the debt, or any portion
22
                 thereof, is disputed, or that the consumer requests the
                 name and address of the original creditor, the debt
23               collector shall cease collection of the debt, or any
24               disputed portion thereof, until the debt collector
                 obtains verification of the debt or a copy of a
25
                 judgment, or the name and address of the original
26               creditor, and a copy of such verification and
27
                 judgment, or name and address of the original
                 creditor, is mailed to the consumer by the debt
28               collector. Collection activities and communications
                 that do not otherwise violate this subchapter may

                                       9
                            CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 10 of 13 Page ID #:10



 1                continue through the 30-day period referred to in
 2                subsection (a) unless the consumer has notifed the
                  debt collector that the debt, or any portion of the
 3
                  debt, is disputed, or that the consumer requests the
 4                name and address of the original creditor. Any
 5
                  collection activities and communication during the
                  30-day period may not overshadow or be
 6                inconsistent with the disclosure of the consumer’s
 7                right to dispute the debt or request the name and
                  address of the original creditor.
 8

 9          40.   The Letter overshadows the disclosure of the consumer’s rights to
10    dispute the date and therefore violates 15 U.S.C. § 1692g(b).
11          41.   By virtue of the foregoing, Plaintiff and the putative class are
12    entitled to recover damages as prayed for herein.
13                                       COUNT I
14           VIOLATIONS OF RFDCPA SECTION 15 U.S.C. § 1692G(B)
15          38.     Each and every allegation contained in paragraphs 1 through 38 of
16    this Complaint is repeated, realleged and incorporated herein by reference.
17          39.   FDCPA, 15 U.S.C. § 1692e, provides in relevant part: “A debt
18    collector may not use any false, deceptive, or misleading representation or means
19    in connection with the collection of any debt.” Further, FDCPA, 15 U.S.C. §
20    1692e(10), provides that it is unlawful to engage in “[T]he use of any false
21    representation or deceptive means to collect or attempt to collect any debt or to
22    obtain information concerning a consumer.”
23          40.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
24                 (a) Notice of debt; contents
25                Within five days after the initial communication with
26                a consumer in connection with the collection of any
27                debt, a debt collector shall, unless the following
28                information is contained in the initial communication


                                        10
                             CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 11 of 13 Page ID #:11



 1
                  or the consumer has paid the debt, send the
 2                consumer a written notice containing—
 3

 4                (b) Disputed Debts
 5
                  If the consumer notifies the debt collector in writing
 6                within the thirty day period described in subsection
 7
                  (a) of this section, that the debt, or any portion
                  thereof, is disputed, or that the consumer requests the
 8                name and address of the original creditor, the debt
 9                collector shall cease collection of the debt, or any
                  disputed portion thereof, until the debt collector
10
                  obtains verification of the debt or a copy of a
11                judgment, or the name and address of the original
                  creditor, and a copy of such verification and
12
                  judgment, or name and address of the original
13                creditor, is mailed to the consumer by the debt
14
                  collector. Collection activities and communications
                  that do not otherwise violate this subchapter may
15
                  continue through the 30-day period referred to in
16                subsection (a) unless the consumer has notifed the
                  debt collector that the debt, or any portion of the
17
                  debt, is disputed, or that the consumer requests the
18                name and address of the original creditor. Any
19
                  collection activities and communication during the
                  30-day period may not overshadow or be
20                inconsistent with the disclosure of the consumer’s
21                right to dispute the debt or request the name and
                  address of the original creditor.
22

23          41.   The Letter falsely and deceptively creates an unlawful conflict
24    between a consumer’s decision to make a payment towards the debt, to avoid
25    threatened litigation, and exercising his or her rights to dispute or request
26    validation of the debt. The Letter similarly does not advise a consumer that
27    should payment be made prior to the 30 day time limit to dispute the debt, that
28    Defendant no longer has any obligation to respond to a dispute or request for



                                        11
                             CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 12 of 13 Page ID #:12



 1
      validation subsequent payment. The letter therefore violates 15 U.S.C. § 169e
 2    and 1692e(10).
 3          42.      The Letter overshadows the disclosure of the consumer’s rights to
 4    dispute the date and therefore violates 15 U.S.C. § 1692g(b).
 5          43.      By virtue of the foregoing, Plaintiff and the putative class are
 6    entitled to recover damages as prayed for herein.
 7                                         COUNT II
 8
               VIOLATIONS OF RFDCPA SECTION CAL. CIV. 1788.17
 9
            44.      Each and every allegation contained in paragraphs 1 through 44 of
10
      this Complaint is repeated, realleged and incorporated herein by reference.
11
            45.      Per §1788.17 of the RFDCPA, “[n]otwithstanding any other
12
      provision of this title, every debt collector collecting or attempting to collect a
13
      consumer debt shall comply with the provisions of Sections 1692b to 1692j,
14
      inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of
15
      the United States Code.”
16
            46.      As Defendant’s conduct violates various provisions of the FDCPA,
17
      Defendant’s conduct is in direct violation of the RFDCPA.
18
            47.      By virtue of the foregoing, Plaintiff and the putative class are
19
      entitled to recover damages as prayed for herein.
20
                                    PRAYER FOR RELIEF
21
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
22
      Class members the following relief against Defendant:
23                a. That this action be certified as a class action on behalf of The Class,
24                   Plaintiff be appointed as the representative of The Class, and that
25                   Plaintiff’s Counsel be appointed as Class Counsel;
26                b. For statutory damages up to $1,000.00 per named class member, and
27                   $500,00.00 or 1% of Defendant’s net worth for the consumer class
28                   members, whichever is the lesser, pursuant to 15 U.S.C. § 1692k;


                                           12
                                CLASS ACTION COMPLAINT
     Case 8:20-cv-02168-CJC-JDE Document 1 Filed 11/10/20 Page 13 of 13 Page ID #:13



 1
               c. For statutory damages up to $1,000.00 per named class member, and
 2                $500,00.00 or 1% of Defendant’s net worth for the consumer class
 3                members, whichever is the lesser, pursuant to Cal. Civ. 1788.30;
 4             d. For reasonable attorneys’ fees and costs of suit pursuant to both 15
 5                U.S.C. § 1692k and Cal. Civ. 1788.30;
 6             e. For such further relief as this Court deems necessary, just, and
 7                proper.
 8                              DEMAND FOR JURY TRIAL
 9          Please take notice that Plaintiff demands a trial by jury in this action.
10

11    Date: November 10, 2020                  MARTIN & BONTRAGER, APC
12

13                                                By:/s/ G. Thomas Martin, III
14                                                       G. Thomas Martin, III
15                                                       Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                         13
                              CLASS ACTION COMPLAINT
